As four Justices have disqualified themselves from participating in the decision in each of these cases, the Court is unable to make final disposition of them because of the absence of a quorum of six Justices as prescribed by 28 U. S. C., § 321. These cases will accordingly be transferred to a special docket and all further proceedings in them postponed in each case until such time as *709there is a quorum of Justices qualified to sit in it, when it will be restored to the regular docket for such further proceedings as may be appropriate. Reported below: No. 2, 47 F. Supp. 647; No. 6,133 F. 2d 148.